Citation Nr: 1403306	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-22 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for major depression (also claimed as panic disorder/insomnia).

2.  Entitlement to a separate service-connected evaluation for insomnia.

3.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for lumbar spine strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 2000 to January 2008. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In a report of contact from September 2010, the Veteran requested a travel board hearing before a Veterans Law Judge (VLJ).  A hearing was scheduled for August 2011, but the Veteran failed to appear.  The hearing was rescheduled for November 2011, but the Veteran again failed to appear.  The hearing was rescheduled for May 2012 and then again for November 2013, this time at the Board's central office.  A central office hearing was rescheduled for December 2013 and again the Veteran failed to appear.  As the Board has received no request for a postponement or good cause for the Veteran's most recent failure to report, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to a higher evaluation for his service-connected major depression.  The Board notes that the Veteran's last VA mental health examination occurred in May 2009 and that the Veteran's living and employment situation has changed since then.  The Veteran should be afforded a new VA mental health examination to determine his current level of functioning. 

The Veteran has also requested a separate evaluation for insomnia.  38 C.F.R. § 4.14 contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder.  See 38 C.F.R. § 4.14 ("[T]he evaluation of the same manifestation under different diagnoses [is] to be avoided."); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  However, it is possible that the Veteran's insomnia is the result of a physical condition which could merit a separate rating.  As such, the Veteran should be examined to determine if he suffers from any respiratory or neurological sleep disorders which might produce insomnia.

In a May 2011 rating decision the RO denied service connection for lumbar strain and granted service connection for GERD with a noncompensible evaluation.  In June 2011, the RO increased the evaluation for the Veteran's GERD from 0 percent to 10 percent.  In August 2011 Veteran submitted a letter disagreeing with the denial of service connection for lumbar strain and with the 10 percent rating for GERD.  The Board accepts the August 2011 as a valid notice of disagreement concerning these two issues.  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to these claims.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his insomnia or depression symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Associate, physically or electronically, any outstanding records of the Veteran's treatment for psychiatric disability and for insomnia with the claims folder.

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his major depression.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any necessary tests should be conducted.  The examiner must report all pertinent findings and estimate the Veteran's Global Assessment of Functioning (GAF) score.  The examiner should indicate the impact of the Veteran's psychiatric disability on his ability to work.  

The examiner must provide an opinion, in light of the examination findings and after review of the service and post-service evidence of record, as to the following:

Whether the Veteran has a diagnosis of insomnia and if so, whether it is at least as likely as not that the Veteran's insomnia
a. is related to, or had its onset during service; or 
b. was aggravated by his service connected psychiatric disability. 

Whether the Veteran has a sleep disorder other than insomnia and if so whether it is at least as likely as not that the disorder 
a. is related to or had its onset during service; or
b. was aggravated by his service connected psychiatric disability.  

The examiner should provide an explanation for all elements of his/her opinion.

4.  Issue the Veteran an SOC concerning his claims of entitlement to service connection for a lumbar strain and entitlement to an initial evaluation in excess of 10 percent for GERD. 

5.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

